UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 21, 2013 BIONEUTRAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-149235 26-0745273 (State or other jurisdiction of incorporation) (Commission File Number) (IRS EmployerIdentification No.) 211 Warren Street, Newark, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973) 577-8003 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement BioNeutral Group, Inc. (the “Company”) issued a promissory note (the “Asher Note”) in the principal amount of $42,500 to Asher Enterprises Inc. (“Asher”).The Asher Note is due on February 6, 2014.The Asher Note bears interest at 8% per annum.The principal and any accrued interest are convertible into the Company’s common stock at a 49% discount to the Market Price as defined in the Asher Note.The transaction closed on May 13, 2013. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information required to be disclosed in this Item 2.03 is incorporated herein by reference from Item 1.01. Item 3.02Unregistered Sales of Equity Securities. The securities described in Item 1.01 above were offered and sold in reliance upon exemptions from registration pursuant to Section 4(2) under the Securities Act of 1933, as amended (“Securities Act”), and Rule 506 of Regulation D promulgated thereunder.The issuances were all made to “accredited investors” (as defined by Rule 501 under the Securities Act).In addition, the issuance did not involve any public offering; the Company made no solicitation in connection with the sale other than communications with the investor; the Company obtained representations from the investor regarding its investment intent, experience and sophistication; and the investor either received or had access to adequate information about the Company in order to make an informed investment decision. Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1Promissory Note dated May 13, 2013 in favor of Asher Enterprises Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. May 21, 2013 BIONEUTRAL GROUP, INC. By: /s/ Mark Lowenthal Name: Mark Lowenthal Title: Chief Executive Officer and President
